UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7387



THERMAN MARTIN, JR.,

                                              Plaintiff - Appellant,

          versus


C. WILLIS, L.P.N.; MRS. RINGWOOD-FORD, R.N.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-562-7)


Submitted:   February 10, 2000           Decided:   February 22, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Therman Martin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Therman Martin, Jr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court, but modify that court’s order to reflect

that the action is dismissed with prejudice. See Martin v. Willis,

No. CA-99-562-7 (W.D. Va. Oct. 6, 1999)*; see also 28 U.S.C. § 2106

(1994).    We deny Martin’s motion for oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




     *
       Although the district court’s order is marked as “filed” on
September 15, 1999, the district court’s records show that it was
entered on the docket sheet on October 6, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2